DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 8 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonomi (U.S. Patent Number 4,885,836) in view of Kellner (U.S. Patent Number 6,072,583).
As to claim 1, Bonomi teaches a machine for riveting parts (abstract) comprising: a piercing tool which as a piercing axis (figure 3, element 33 being the ‘piercing tool’; column 7, lines 31 – 36). As explained in a previous Office Action, ‘piercing tool’ invokes interpretation under 35 U.S.C. 112(f) so as to comprises a drilling spindle (figure 3, element 33; column 7, lines 31 – 36). Bonomi further teaches an upper support member, called an upper sheet clamp, and a lower support member, called a lower sheet clamp, mounted movable relative to each other in a direction of bringing the sheet clamps closer to each other, to enable clamping of the parts to be riveted (figures 4, 7, and 9 - 12, element 32 being the ‘upper sheet clamp’ and element 55 being the ‘lower sheet clamp’; column 9, lines 44 – 60); a rivet holding and setting tool, called an upper riveting tool (figure 13, elements 73 and 74 being the ‘upper riveting tool’; column 10, line 65 – column 11, line 2). As explained in a previous Office Action, ‘upper riveting tool’ invokes interpretation under 35 U.S.C. 112(f) so as to comprise a rod (figure 13, element 73 being the ‘rod’; column 12, lines 57 – 62). Bonomi further teaches a support element, called a lower riveting tool, adapted to cooperate with the upper riveting tool to flare a rivet, when the rivet is disposed inside an orifice pierced through the parts to be riveted, between the upper and lower riveting tools (figures 15 and 18 – 23, elements 87 and 89 being the ‘lower riveting tool’; column 11, lines 58 – 66). As explained in a previous Office Action, ‘lower riveting tool’ invokes interpretation under 35 U.S.C. 112(f) so as to comprises a rod with at least one closed end (figure 15 and 18 – 23, elements 87 and 89 being the ‘rod’). Bonomi further teaches the upper sheet clamp having a passage orifice facing which the piercing tool is adapted to be positioned in a piercing position enabling the piercing tool to pierce an area of the parts clamped between the upper sheet clamp and the lower sheet clamp (figures 3 – 7, orifice through element 32 being the ‘passage orifice’ and the position of element 32 being the ‘piercing position’), wherein the upper sheet clamp and the lower sheet clamp are mounted movable relative to each other along a direction transverse to the piercing axis, wherein a relative movement of the upper sheet clamp and the lower sheet clamp is configured to position the passage orifice of the upper sheet clamp facing the area to be pierce of the parts in the piercing position of the upper sheet clamp, and to bring the lower sheet clamp, supporting the parts, in a position offset from an axis of the passage orifice of the upper sheet clamp in the piercing position of the upper sheet clamp (figure 1, axes Y1 and Y2 being the ‘direction transverse to the piercing axis’; column 4, lines 47 – 68 and column 7, line 64 – column 8, line 18). Examiner recognizes that Bonomi expressly teaches the upper sheet clamp and the lower sheet clamp being aligned along the axis of the passage orifice of the upper sheet clamp (figures 3 – 7, elements 32 and 55), rather than the lower sheet clamp being offset from the upper sheet clamp in the piercing position. However, the limitations of the claim merely require that the upper and lower sheet clamps be “movable relative to each other” such that the lower sheet clamp is capable of being offset from the axis of the passage orifice of the upper sheet clamp in the piercing position. Because Bonomi expressly teaches that the upper and lower sheet clamps are independently movable along the direction transverse direction to the piercing axis of the upper sheet clamp (figure 1, axes Y1 and Y2; column 4, lines 47 – 68 and column 7, line 64 – column 8, line 18), it is the position of the Examiner that the lower sheet clamp may be moved to a position offset from the axis of the passage orifice of the upper sheet clamp in the piercing position.
While Bonomi teaches the machine holding the rivet against the rod of the upper riveting tool (figure 13, elements 65 and 73; column 12, lines 57 – 62), Bonomi does not teach how the rivet is held against the rod of the upper riveting tool. Kellner teaches a machine for riveting parts (abstract), comprising a rivet holding and setting tool, called an upper riveting tool (figures 2 and 3, element 26 being the ‘upper riveting tool’; column 2, lines 64 – 67), wherein the upper riveting tool comprises a rod (figure 3, element 100 being the ‘rod’; column 5, lines 9 – 16) and the machine holds the rivet against the rod (figures 3, elements 100 and 80; column 5, lines 9 – 24). Specifically, Kellner teaches that the rivet is held against the rod by two jaws located on either side of an axis of the rod (figure 3, elements 82 and 84 being the ‘jaws’; column 5, lines 5 – 24). It would have been obvious to one skilled in the art hold a rivet against a rod, as taught by Bonomi, via two jaws located on either side of an axis of the rod, such that the upper riveting tool further comprises the two jaws, as taught by Kellner, because Kellner teaches that use of jaws is a reliable and secure method of holding a rivet against the rod (figure 3, elements 82, 84, and 80; column 5, lines 5 – 24).
As to claim 2, Bonomi teaches that the upper riveting tool is movable along the direction transverse to the piercing axis, so as to come to face the passage orifice of the upper sheet clamp, to be able, once the piercing orifice of the parts has been provided, to put in place a rivet in the piercing orifice (figure 1, axes Y1; column 4, lines 47 – 68). Examiner notes that this can be found because Bonomi teaches the same ‘robot’ moving both the upper riveting tool and the piercing tool (figures 3 and 13, element R1 being the ‘robot’).
As to claim 3, Bonomi teaches that the upper riveting tool and the piercing tool are carried by a support structure, called a riveting tool carriage, the machine further comprising a motorized displacement system of the riveting tool carriage along the direction transverse to the piercing axis (figures 1, 3, and 13, element R1 being the ‘riveting tool carriage’ and left element 22 being the ‘motorized displacement system of the riveting tool carriage’; column 4, lines 67 – 68).
As to claim 4, Bonomi teaches that the upper sheet clamp is carried by a support structure, called a head carriage, which also carries the riveting tool carriage (figure 3 and 13, element 23 being the ‘head carriage’), and wherein the machine comprises a motorized displacement system of the head carriage along the direction transverse to the piercing axis (figures 3 and 13, element 23; column 4, lines 60 – 62). Examiner notes that this can be found because Bonomi teaches the head carriage having a rotation about the illustrated A-axis (figures 3 and 13, axis A; column 4, lines 60 – 62), which would act to move the head carriage in a general direction of the ‘direction transverse to the piercing axis.’
As to claim 5, Bonomi teaches that the machine comprises a support structure, call a lower carriage, of the lower sheet clamp and of the lower riveting tool (figures 1, 9, and 15, element R2 being the ‘lower carriage’), and a motorized displacement system of the lower carriage along a direction transverse to the piercing axis (figure 1, right element 22 being the ‘motorized displacement system of the lower carriage’; column 4, lines 67 – 68).
As to claim 6, Bonomi teaches a chassis and a motorized movement system of the lower sheet clamp relative to the chassis (figures 1 and 9 – 12, right element 20 being the ‘chassis’ and right element 22 being the ‘motorized movement system of the lower sheet clamp,’ figure 10 illustrating the ‘inactive position of the upper clamp’ and figures 11 and 12 illustrating the ‘clamping position’; column 4, lines 49 – 54 and 67 – 68 and column 8, line 42 – column 9, line 5).
As to claim 7, the discussion of claim 1 is incorporated herein.
As to claim 8, regarding the limitation of the ‘upper riveting tool comprising a rod and two jaws located on either side of an axis of the rod,’ Examiner notes that this limitation is discussed in rejection of claim 1 above. 
Bonomi further teaches that the machine comprises a motorized displacement system of the rod of the upper riveting tool configured to move an end of the rod between a first position, called high position, spaced from the support surface of the upper sheet clamp, and a second position, called low position, closer to the support surface of the upper sheet clamp (figures 13 and 14, element 68 being the ‘motorized displacement system of the rod,’ figure 13 illustrating the ‘high position’ and figure 14 illustrating the ‘low position’; column 10, line 57 – column 11, line 16).
As to claim 13, the machine of Bonomi is adapted to the riveting of parts which are metal sheets (abstract).
As to claim 14, Bonomi teaches that the motorized movement system of the lower sheet clamp is adapted to move the lower sheet clamp relative to the chassis along a direction parallel to the piercing axis between the inactive position and the clamping position (figures 1 and 9 – 12, right element 22, element 55, and right element 20; column 8, line 42 – column 9, line 5).
As to claim 15, the discussion of claim 3 is incorporated herein.
As to claim 16, the discussion of claim 4 is incorporated herein.
As to claims 17 - 19, the discussion of claim 5 is incorporated herein.
As to claim 20, the discussion of claim 6 is incorporated herein.
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 9 – 11, that Bonomi does not teach the limitation of “the upper sheet clamp and the lower sheet clamp are mounted movable relative to each other … wherein a relative movement of the supper sheet clamp and the lower sheet clamp is configured to position the passage orifice of the upper sheet clamp … in the piercing position of the upper sheet clamp, and to bring the lower sheet clamp … in a position offset from an axis of the passage orifice of the upper sheet clamp in the piercing position of the upper sheet clamp.” Examiner disagrees.
Applicant first bases this argument by stating the Bonomi teaches that the ‘upper sheet clamp’ and the ‘lower sheet clamp’ are ‘always coaxial in their operating positions.’ However, this is not true. Bonomi expressly teaches that robots R1 and R2 each act to pickup the ‘upper sheet clamp’ and the ‘lower sheet clamp,’ respectively, and then move the ‘upper sheet clamp’ and the ‘lower sheet clamp’ to coaxial alignment (column 9, lines 20 – 29, wherein the ‘end effectors’ include the ‘upper sheet clamp’ and the ‘lower sheet clamp’). Therefore, from the time that robots R1 and R2 pick up the ‘upper sheet clamp’ and the ‘lower sheet clamp’ to the time that robots R1 and R2 move the ‘upper sheet clamp’ and the ‘lower sheet clamp’ into coaxial alignment, the ‘upper sheet clamp’ and the ‘lower sheet clamp’ are not in coaxial alignment with one another.
Applicant next states that coaxial position of the ‘upper sheet clamp’ and the ‘lower sheet clamp’ is a “requirement of the system of Bonomi.” Examiner again notes that this is not true. The robots R1 and R2 which move the ‘upper sheet clamp’ and the ‘lower sheet clamp’ operate independently from one another (column 4, lines 47 – 68), which at least allows for the physical possibility of the ‘lower sheet clamp’ being axially offset from the ‘upper sheet clamp.’ Furthermore, while Bonomi teaches the ‘upper sheet clamp’ and the ‘lower sheet clamp’ being moved to a position of coaxial alignment in order to perform riveting, this is a requirement of a method of riveting by Bonomi, rather than a requirement of the machine of Bonomi. Again, because robots R1 and R2 are capable of independent movement, the ‘upper sheet clamp’ and the ‘lower sheet clamp’ are capable of relative movement such that ‘upper sheet clamp’ and the ‘lower sheet clamp’ are offset from one another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726